Title: [James Madison] to William Allen, 31 December 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                31. Decr. 1833.
                            
                        
                        I have recd. yrs acknowledgg the rect. of the remittance from Col. Peyton.
                        The wagons set off today & will apply to you for loads of plaister on their return They will
                            continue to do so as long as they are employed in taking flour. Please to send by them 20 pounds of best steel for axes
                            & the oil alluded to in your letter. The bottle of magnesia sent by Aleck having been broken please send two more
                            of the same kind, with the bath & stew pan—
                        
                            
                                
                            
                        
                    